EXHIBIT 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in theRegistrationStatement on Form S-8 (File No. 333-135402) and Form S-3 (File No. 333-158376) of First Federal Bancshares of Arkansas, Inc. of our report dated March 29, 2012 on the consolidated financial statements of the Company as of December 31, 2011 and 2010 and for years then ended, which report is included in this Annual Report on Form 10-K. /s/ BKD, LLP Little Rock, Arkansas March 29, 2012
